DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory protection unit (MPU) configured to in claims 1 and 17. The MPU is embodied in the memory apparatus as shown in fig. 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. 20210192360 herein Bitauld in view of Mittal 8347072 herein Mittal.
Per claim 1, Bitauld discloses: a memory having a secure partition and a non-secure partition; a neural network processing unit (NPU) configured to initiate transactions with the memory, (¶0037; Training data 120 may be stored in a memory of device 110 in encrypted form, for example, device 110 may have an encrypted memory for secure storage of sensitive information) each of the transactions including at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated;. information associated with each of the transactions (¶0042- ¶0044; Examples of possible hardware security features include isolation of at least one part of the processing resource and, at least one isolated memory domain to provide shielded execution of the TEE code, the possibility to perform a trustworthy measurement of the TEE, such as a hash function, for example, and the possibility to store this measurement in an isolated register. Examples of possible software security features include a separate virtualized processor, cryptographic signatures of executable code blocks and the possibility to provide a guaranty of the 
Bitauld does not specifically disclose: and a memory protection unit (MPU) configured to filter the transactions by selectively denying access to the secure partition of the memory based at least in part on the memory address, the first master ID, and the security
However, Mittal discloses: and a memory protection unit (MPU) configured to filter the transactions by selectively denying access to the secure partition of the memory based at least in part on the memory address, the first master ID, and the security (col. 6 lines 24-27; The virtual address to physical address mapping for the secure partition may be done through a trusted mechanism; col. 10 lines 10-16; The physical address partitions may be used to provide the physical memory for secure virtual address partitions when the virtual address mechanism is enabled (e.g., processor is executing in protected mode). When the virtual address mechanism is disabled (e.g., processor is in real mode), the processor hardware may disallow any accesses to secure physical memory partitions).
It would have been obvious to one having ordinary skill in the art at to combine the teachings of Bitauld’s neural network processing unit stored in protected memory with Mittal’s security filtering of transaction to provide a high degree of integrity against malicious attacks (col. 2 lines 55-60; Embodiments provide a high degree of protection against attacks based on malicious software, intelligent I/O devices, attacks using a logic analyzer, and hardware attacks that comprise de-socketing of the processor and then placing it in an integrity compromised platform).
Per claim 2, Bitauld discloses: wherein the secure partition and the NPU reside in a trusted environment of the processing system and the non-secure partition resides in a rich environment of the processing system (¶0042- ¶0044; Examples of possible hardware security features include isolation of at least one part of the processing resource and, at least one isolated memory domain to 
Per claim 3, the combined teachings of Bitauld and Mittal discloses: wherein the secure partition is subdivided into a plurality of secure memory zones, (Mittal: fig. 3 corresponding description; FIG. 3 shows a virtual memory 360 that has an applet space 367 and a kernel space 365. The applet space 367 and the kernel space 365 map to a secure partition 323 in a physical memory 320) the MPU being configured to filter the transactions by: determining that the memory address for at least one of the transactions corresponds to one of the secure memory zones; (Mittal: col. 5 lines 60-66; In this embodiment, the secure partition enforcement logic will determine to not execute an instruction when the instruction is located outside of the secure partition and attempts to operate on (e.g., reads from or writes to) a location within the secure partition. Thus only the trusted instructions in the secure code section 226 may operate on data within the secure data section 225 of the secured memory partition 223) determining whether the first master ID associated with the at least one transaction is permitted to access the corresponding secure memory zone; and denying access to the secure memory zone if the at least one transaction is initiated from the non-secure state or the first master ID associated with the at least one transaction is not permitted to access the secure memory zone (Bitauld: ¶0042- ¶0044; Examples of possible hardware security features include isolation of at least one part of the processing resource and, at least one isolated memory domain to provide shielded execution of the TEE code, the possibility to perform a trustworthy measurement of the TEE, such as a hash function, for example, and the possibility to store this measurement in an 
Per claim 4, Mittal discloses: wherein MPU is further configured to filter the transactions by: determining a transaction type associated with the at least one transaction, the transaction type invoking one of a read operation or a write operation; and denying access to the memory address if the transaction type is not permitted for the corresponding first master ID (col. 5 lines 60-66; In this embodiment, the secure partition enforcement logic will determine to not execute an instruction when the instruction is located outside of the secure partition and attempts to operate on (e.g., reads from or writes to) a location within the secure partition. Thus only the trusted instructions in the secure code section 226 may operate on data within the secure data section 225 of the secured memory partition 223).
Per claim 5, Mittal discloses: wherein the MPU is configured to permit each of the first master IDs to access a different one of the secure memory zones 
Claims 10-12 are the method claims corresponding to the system claims 1-4 and is rejected under the same reasons set forth in connection with the rejection of claims 1-4.
Claims 17-19 are the method claims corresponding to the system claims 1-5 and is rejected under the same reasons set forth in connection with the rejection of claims 1-5.

Allowable Subject Matter
Claims 6-9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200007931 discloses: Such techniques include decrypting encrypted video via a neural network processor of the vision processing unit by providing the neural network processor direct memory access to a security engine of the vision processing unit and applying a machine learning model to the decrypted video content using the neural network processor such that a host and other components of the vision processing unit do not have access to the decrypted video content
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131




/BABOUCARR FAAL/Primary Examiner, Art Unit 2138